Per Curiam
Opinion,
Claimant, Prank J. Kowalewski, appeals from a decision of tbe Unemployment Compensation Board of Review affirming a decision of tbe referee denying benefits for a failure to comply with tbe requirements of Section 4(w) (2) of tbe Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §753(w) (2). We bave reviewed tbe record, including Claimant’s admission that be bas not complied with the requirements of Section 4(w)(2) of tbe Act, and affirm.
Accordingly, we
Order
And Now, this 28th day of November, 1978, tbe order of tbe Unemployment Compensation Board of Review dated November 10, 1976, affirming tbe decision of tbe referee and denying unemployment compensation benefits to Prank J. Kowaleski is hereby affirmed.